Grant, J.
The proceedings in this case are in all material points the same as in Roedel v. Village of White Cloud, ante, 506. The court below found the same facts and conclusions of law. One question is present which was not in that case. Plaintiff carried on a mercantile business under the name of Mrs. S. P. Barnhard. Her real name was Augusta Barnhard, under which name she brought this suit. The assessment, it seems, was in the name of Mrs. S. P. Barnhard, and the protest was so signed. Defendant insists that no recovery can be had without an amendment to the declai’ation. Defendant admits that it was not misled. The question is too technical to require comment.
Judgment affirmed.
The other Justices concurred.